

116 HR 2644 IH: State of Modern Application, Research, and Trends of IoT Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2644IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Latta (for himself, Mrs. Brooks of Indiana, Mr. Hudson, Mr. Bilirakis, Mr. Kinzinger, Mr. Long, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Commerce to conduct a study and submit to Congress a report on the state
			 of the internet-connected devices industry in the United States.
	
 1.Short titleThis Act may be cited as the State of Modern Application, Research, and Trends of IoT Act or the SMART IoT Act. 2.Study and report on Internet of Things (a)StudyThe Secretary of Commerce shall conduct a study on the state of the internet-connected devices industry (commonly known as the Internet of Things) in the United States. In conducting the study, the Secretary shall—
 (1)develop a comprehensive list of Federal agencies with jurisdiction over entities in the industry; (2)develop a description of the jurisdiction and expertise of such agencies over such entities; and
 (3)conduct a survey of entities in the internet-connected devices industry to— (A)identify which Federal agencies such entities interact with;
 (B)identify public-private partnerships focused on promoting the adoption and use of internet-connected devices;
 (C)identify Federal Government resources that exist for consumers and small businesses to evaluate internet-connected devices; and
 (D)identify what, if any, duplication exists in the jurisdiction and expertise of Federal agencies listed under paragraph (1) over entities in the internet-connected devices industry.
 (b)Report to CongressNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—
 (1)the results of the study conducted under subsection (a); and (2)recommendations of the Secretary for reducing any existing duplication in jurisdiction or expertise as identified under subsection (a)(3)(D).
 (c)DefinitionsIn this section: (1)Federal agencyThe term Federal agency means an agency, as defined in section 551 of title 5, United States Code.
 (2)Internet-connected deviceThe term internet-connected device means a physical object that— (A)is capable of connecting to the internet, either directly or indirectly through a network, to communicate information at the direction of an individual; and
 (B)has computer processing capabilities for collecting, sending, receiving, or analyzing data. 